
	

113 S2047 IS: Protecting Children from Electronic Cigarette Advertising Act of 2014
U.S. Senate
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2047
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2014
			Mrs. Boxer (for herself, Mr. Durbin, Mr. Harkin, Mr. Blumenthal, Mr. Markey, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To prohibit the marketing of electronic cigarettes to children, and for other purposes.
	
	1.Short titleThis Act may be cited as the Protecting Children from Electronic Cigarette Advertising Act of 2014.2.Findings; sense of Congress(a)FindingsCongress makes the following findings:(1)According to the Food and Drug Administration, because electronic cigarettes have not been fully
			 studied, consumers currently do not know—(A)the potential risks of electronic cigarettes when used as intended;(B)how much nicotine or other potentially harmful chemicals are being inhaled during use; or(C)if there are any benefits associated with using these products.(2)Most electronic cigarettes contain widely varying levels of nicotine, which is a highly addictive
			 drug that impacts the cardiovascular system and can be lethal when
			 delivered in high doses.(3)According to the Surgeon General, adolescents are particularly vulnerable to the adverse effects of
			 nicotine and adolescent exposure to nicotine may have lasting adverse
			 consequences for brain development.(4)Use of electronic cigarettes has risen in youth according to a	study by the Centers for Disease
			 Control and Prevention that was released in September 2013, which found
			 that in one year, from 2011 to 2012, the percentage of middle and high
			 school students who had ever used electronic cigarettes more than doubled.(5)Electronic cigarette use may lead children to become addicted to nicotine and could be a gateway to
			 various tobacco products.(6)Marketing of electronic cigarettes to youth is occurring in the form of advertising using cartoons
			 and sponsorships of events popular with youth such as concerts and
			 sporting events.(b)Sense of CongressIt is the sense of Congress that the Federal Trade Commission should prohibit the advertising,
			 promoting, and marketing in commerce of electronic cigarettes to children
			 as an unfair or deceptive act or practice, in order to protect the health
			 of the youth of the United States.
			3.
			Prohibition on marketing of electronic cigarettes to children
			
				(a)
				Definitions
				In this section:
				(1)ChildThe term child means an individual who is under the age of 18 years.(2)CommerceThe term commerce has the meaning given such term in section 4 of the Federal Trade Commission Act (15 U.S.C. 44).(3)Electronic cigaretteThe term electronic cigarette means a battery-operated product designed to deliver nicotine, flavor, or other chemicals and
			 that turns chemicals, such as	nicotine, into an aerosol that is inhaled
			 by the user.
				(b)
				Prohibition
				No person may advertise, promote, or market in commerce  an electronic cigarette in a manner that
			 the person knows or should know will have the effect of increasing the use
			 of an electronic cigarette by a child.
			
				(c)
				Enforcement by
		Federal Trade Commission
				
					(1)
					Unfair or
		deceptive act or practice
					A
		violation of subsection (b) shall be treated as a violation of a rule defining
		an unfair or deceptive act or practice described under section 18(a)(1)(B) of
		the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
				
					(2)
					Powers of
		Commission
					
						(A)
						In
		general
						The Federal Trade Commission shall enforce this section
		in the same manner, by the same means, and with the same jurisdiction, powers,
		and duties as though all applicable terms and provisions of the Federal Trade
		Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of
		this section.
					
						(B)
						Privileges and
		immunities
						Any person who violates this section shall be subject
		to the penalties and entitled to the privileges and immunities provided in the
		Federal Trade Commission Act (15 U.S.C. 41 et seq.).
					
						(C)
						Rulemaking
						The Federal Trade Commission may promulgate standards and rules to carry out this section in
			 accordance with section 553 of title 5, United States Code.
					
				(d)
				Enforcement by
			 States
				
					(1)
					In
			 general
					In any case in which the attorney general of a State has
			 reason to believe that an interest of the residents of the State has been
			 or is
			 threatened or adversely affected by the engagement of any person subject
			 to subsection (b) in a practice that violates such subsection,
			 the attorney general of the State may, as parens patriae, bring a civil
			 action
			 on behalf of the residents of the State in an appropriate district court
			 of the
			 United States—
					
						(A)
						to enjoin further
			 violation of such subsection by such person;
					
						(B)
						to compel
			 compliance with such subsection;
					
						(C)
						to obtain
			 damages, restitution, or other compensation on behalf of such residents;
					
						(D)
						to obtain such
			 other relief as the court considers appropriate; or
					
						(E)
						to obtain civil
			 penalties in the amount determined under paragraph (2).
					
					(2)
					Civil
			 penalties
					
						(A)
						Calculation
						For purposes of imposing a civil penalty under
			 paragraph
			 (1)(E) with respect to a person who violates subsection (b), the amount
			 determined under this paragraph is the amount
			 calculated by
			 multiplying the number of days that the person is not in compliance with
			 subsection (b) by an amount not greater than $16,000.
					
						(B)
						Adjustment for
			 inflation
						Beginning on the date on which the Bureau of Labor
			 Statistics first publishes the Consumer Price Index after the date that is
			 1
			 year after the date of the enactment of this Act, and annually thereafter,
			 the
			 amounts specified in subparagraph (A) shall be increased by the
			 percentage increase in the Consumer Price Index published on that date
			 from the
			 Consumer Price Index published the previous year.
					
					(3)
					Rights of
			 Federal Trade Commission
					
						(A)
						Notice to
			 Federal Trade Commission
						
							(i)
							In
			 general
							Except as provided in clause (iii), the attorney general
			 of a State shall notify the Federal Trade Commission in writing that the
			 attorney general intends to bring a civil action under paragraph (1)
			 not later than 10 days before
			 initiating the civil action.
						
							(ii)
							Contents
							The
			 notification required by clause (i) with respect to a civil action shall
			 include a copy of the complaint to be filed to initiate the civil
			 action.
						
							(iii)
							Exception
							If
			 it is not feasible for the attorney general of a State to provide the
			 notification required by clause (i) before initiating a civil action under
			 paragraph (1), the attorney general shall notify the Federal Trade
			 Commission
			 immediately upon instituting the civil action.
						
						(B)
						Intervention by
			 Federal Trade Commission
						The Federal Trade Commission may—
						
							(i)
							intervene in any
			 civil action brought by the attorney general of a State under paragraph
			 (1);
			 and
						
							(ii)
							upon
			 intervening—
							
								(I)
								be heard on all
			 matters arising in the civil action; and
							
								(II)
								file petitions
			 for appeal of a decision in the civil action.
							
					(4)
					Investigatory
			 powers
					Nothing in this subsection may be construed to prevent the
			 attorney general of a State from exercising the powers conferred on the
			 attorney general by the laws of the State to conduct investigations, to
			 administer oaths or affirmations, or to compel the attendance of witnesses
			 or
			 the production of documentary or other evidence.
				
					(5)
					Preemptive
			 action by Federal Trade Commission
					If the Federal Trade
			 Commission institutes a civil action or an administrative action with
			 respect
			 to a violation of subsection (b), the attorney
			 general of a State may not, during the pendency of such action, bring a
			 civil
			 action under paragraph (1) against any defendant named in the complaint of
			 the
			 Commission for the violation with respect to which the Commission
			 instituted
			 such action.
				
					(6)
					Venue; service
			 of process
					
						(A)
						Venue
						Any
			 action brought under paragraph (1) may be brought in—
						
							(i)
							the
			 district court of the United States that meets applicable requirements
			 relating
			 to venue under section 1391 of title 28, United States Code; or
						
							(ii)
							another court of
			 competent jurisdiction.
						
						(B)
						Service of
			 process
						In an action brought under paragraph (1), process may be
			 served in any district in which the defendant—
						
							(i)
							is
			 an inhabitant; or
						
							(ii)
							may be
			 found.
						
					(7)
					Actions by other
			 State officials
					
						(A)
						In
			 general
						In addition to civil actions brought by attorneys general
			 under paragraph (1), any other officer of a State who is authorized by the
			 State to do so may bring a civil action under paragraph (1), subject to
			 the
			 same requirements and limitations that apply under this subsection to
			 civil
			 actions brought by attorneys general.
					
						(B)
						Savings
			 provision
						Nothing in this subsection may be construed to prohibit
			 an authorized official of a State from initiating or continuing any
			 proceeding
			 in a court of the State for a violation of any civil or criminal law of
			 the
			 State.
					(e)ConstructionNothing in this section shall be construed to limit or diminish the authority of the Food and Drug
			 Administration to regulate the marketing of electronic cigarettes,
			 including the marketing of electronic cigarettes to children.(f)Relation to State lawThis section shall not be construed as superseding, altering, or affecting any provision of law of
			 a State, except to the extent that such provision of law is inconsistent
			 with the provisions of this section, and then only to the extent of the
			 inconsistency.
